Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 12/23/2020.  
The information disclosure statement/s (IDS/s) submitted on 05/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 12/23/2020 are acceptable.
Claims 1-24 are pending and have been examined.

Objection to the Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objection
Claim 1 is objected to because of the following informalities:  It appears that “discharge 
circuitry” should be “a discharge circuitry”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 13-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Tsuruma (US 10,886,744 B2).

In re to claim 1, Tsuruma disclose an apparatus (i.e. 50, fig. 1, see col. 3, lines 4-6) comprising: discharge circuitry (i.e. 30) configured to discharge an input voltage of a system power device (i.e. such as the DC/DC converter 34 and DC/AC or AC/DC converter 20); the discharge circuitry being configured to discharge the input voltage in response to at least one indication related to discharge (i.e. the detector 8 see col. 4, lines 27-42); and a controller (i.e. controllers 40 and 23) configured to operate the discharge circuitry to discharge the input voltage and to regulate an output voltage of the discharge circuitry (i.e. see col. 4, lines 27-42).  
In re to claim 2, Tsuruma disclose the apparatus (i.e. 50, fig. 1, see col. 3, lines 4-6) of claim 1, wherein the controller is configured to regulate the output voltage to about a constant voltage value for at least one phase of discharge (i.e. controller 40, see col. 4, line 60 to col. 6, line 3).  
In re to claims 3-5, Tsuruma disclose the apparatus (i.e. 50, fig. 1, see col. 3, lines 4-6) of claim 1, wherein the discharge circuitry comprises at least one converter (i.e. the discharge circuitry 30 comprises converter 34, see col. 4, lines 27-29); wherein the at least one converter is a direct current (DC) to DC converter (i.e. see fig. 1 and col. 4, line 60 to col. 5, line 9); wherein the at least one converter is at least one of: a buck converter, a boost converter, a buck/boost converter, a buck+boost converter, an isolating converter, a flyback converter, or a forward converter (i.e. the converter 34 is a buck/boost converter, see col. 5, lines 24-31).  
In re to claim 6, Tsuruma disclose the apparatus (i.e. 50, fig. 1, see col. 3, lines 4-6) of claim 1, wherein the system power device is a DC to alternating current (AC) converter (i.e. the system power device 20 is bi-directional AC-DC converter, see col. 4, lines 33-40).  
In re to claim 7, Tsuruma disclose the apparatus (i.e. 50, fig. 1, see col. 3, lines 4-6) of claim 1, wherein the system power device comprises the discharge circuitry (i.e. 34).  
In re to claim 13-15, Tsuruma disclose the apparatus (i.e. 50, fig. 1, see col. 3, lines 4-6) of claim 2, further comprising second discharge circuitry (i.e. 20) that does not include a converter to discharge the voltage (i.e. see col. 4, lines 27-42); wherein the controller is configured to regulate an output current of the discharge circuitry to about a constant current value for at least one phase of discharge (i.e. the first controller 13 controls the output current, see col. 3, line 59 to col. 4, line 4); wherein the controller is configured to regulate an output power of the discharge circuitry to about a constant power value for at least one phase of discharge (i.e. output power detection circuit 8 transmits signals to controller 40 to control the output power see col. 4. Line 33-40; col. 5, lines 1-9; col. 5, lines 48-57 and col. 6, line 65 to col. 7, line 10).  
In re to claim 16-18, Tsuruma disclose the apparatus (i.e. 50, fig. 1, see col. 3, lines 4-6) of claim 1, wherein the indication related to discharge is an indication related to overvoltage at an input to the system power device (i.e. voltage condition is detected by detector 8 and controlled by controller 40, see col. 6, line 65 to col. 7, line 10); wherein the indication related to discharge is an indication related to islanding; wherein the indication related to discharge is an indication related to shut down (i.e. different controllers in the circuitry send command to stop operation of converters when not needed, see col. 3, lines 65 to col. 4, line 4; col. 7, lines 43-48
and see also the flow chart on fig. 3).  
In re to claims 19-20, Tsuruma disclose the apparatus (i.e. 50, fig. 1, see col. 3, lines 4-6) of claim 1, wherein the discharge circuitry includes a full bridge circuit (i.e. 14, see fig. 2A); wherein the input voltage is stored by at least one capacitor (i.e. 142, fig. 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Tsuruma (US 10,886,744 B2) as applied to claim 1 above, and further in view of Romas et al. (US 9,293,284 B1).  

In re to claim 8, Tsuruma disclose the apparatus (i.e. 50, fig. 1, see col. 3, lines 4-6) of claim 1. Except, Tsuruma fails to explicitly disclose that wherein the discharge circuitry comprises at least one first switch in a series connection with at least one first resistor.  Whereas, Romas et al. teach that wherein the discharge circuitry (i.e. 16A, fig. 3) comprises at least one first switch (i.e. 30) in a series connection with at least one first resistor (i.e. 28, see fig. 3 and col. 5, lines 1-3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified the apparatus of Tsuruma by incorporating the discharge circuitry of Romas et al. in order to help discharge the parasitic voltages that exist in the circuitry
as taught by Romas et al.
In re to claim 9, Tsuruma disclose the apparatus (i.e. 50, fig. 1, see col. 3, lines 4-6) of claim 8. Except, Tsuruma fails to explicitly disclose that wherein the discharge circuitry comprises at least one second switch in a series connection with at least one second resistor.  However,  Romas et al. discloses the claimed invention except for the duplication of the discharging circuitry.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have duplicated the discharging circuitry, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In regard to claims 21-24, method claims 21-24 are rejected based on the following case law, note that under MPEP 21 12.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device inherently performs the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986). Therefore, the previous rejections based on the apparatus will not be repeated.

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
In re to claim 10, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the at least one first switch and the at least one first resistor are connected in parallel to the at least one second switch and the at least one second resistor”.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 11 & 12, claims 11 & 12 depend on claim 10 and thus are also objected for the same reasons provided above.    


Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
Claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YEMANE MEHARI/Primary Examiner, Art Unit 2839